Case 1:20-cv-01068-LDH-CLP Document 31 Filed 12/17/20 Page 1 of 2 PageID #: 1053




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 WJ HOLDING LTD and STUBRICK LIMITED,
                                          Plaintiffs,
                             v.                                  ORDER ADOPTING REPORT
 SHIREEN MARITIME LTD, MAZLIN TRADING                             AND RECOMMENDATION
 CORP., AMM CONSULTING AND                                           20-CV-1068 (LDH) (CLP)
 MANAGEMENT GROUP LLC, and ALEXANDER
 SPIEGEL,
                                          Defendants.

 LASHANN DEARCY HALL, United States District Judge:

         On November 25, 2020, Chief Magistrate Judge Cheryl Pollak issued a Report and

 Recommendation recommending that this Court grant Plaintiffs’ request to remand the case to

 state court and deny Plaintiffs’ request for fees and costs. The parties were given until December

 9, 2020, to file objections to the Report and Recommendation. No objections have been filed.

 Where no objections to a Report and Recommendation have been filed, “the district court need

 only satisfy itself that there is no clear error on the face of the record.” Estate of Ellington ex rel.

 Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011) (quoting Urena v.

 New York, 160 F. Supp. 2d 606, 609–10 (S.D.N.Y. 2001)). The Court has reviewed the record

 and the Report and Recommendation for clear error and, finding none, hereby adopts Magistrate

 Judge Pollak’s Report and Recommendation in its entirety as the opinion of the Court.

 Accordingly, Plaintiffs’ motion to remand for lack of subject-matter jurisdiction is GRANTED.

 Plaintiff’s motion to remand on procedural grounds is DENIED as moot, and the request for fees

 and costs is DENIED.
Case 1:20-cv-01068-LDH-CLP Document 31 Filed 12/17/20 Page 2 of 2 PageID #: 1054




                                          SO ORDERED:

 Dated: Brooklyn, New York                /s/ LDH
        December 17, 2020                 LASHANN DEARCY HALL
                                          United States District Judge
